Nebraska Advance Sheets
	          STATE EX REL. COUNSEL FOR DIS. v. STEPHENSON	27
	                         Cite as 286 Neb. 27

       State   of Nebraska ex rel. Counsel for Discipline
           of the  Nebraska Supreme Court, relator,
               v. K evin K. Stephenson, respondent.
                             ___ N.W.2d ___

                    Filed May 31, 2013.   No. S-13-323.

    Original action. Judgment of disbarment.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

    P er Curiam.
                       INTRODUCTION
   This case is before the court on the voluntary surrender of
license filed by respondent, Kevin K. Stephenson, on April 16,
2013. The court accepts respondent’s voluntary surrender of his
license and enters an order of disbarment.

                    STATEMENT OF FACTS
   Respondent was admitted to the practice of law in the State
of Nebraska on October 27, 2006. On February 13, 2013, after
a 2-day jury trial before the district court for Greeley County,
Kansas, the jury found respondent guilty of two counts of theft
arising out of respondent’s representation of an estate. See
State v. Stephenson, Greeley County District Court, case No.
2011 CR 28. On May 3, the district court for Greeley County
filed its journal entry of sentencing, which was modified by its
nunc pro tunc order filed on May 15. Respondent’s sentence
began April 30, and he was sentenced to 16 months’ impris-
onment with 4 days’ credit for time served and 24 months’
postrelease supervision. Respondent was also ordered to pay
restitution of $117,408.68 to the estate. After his convic-
tions, respondent self-reported this matter to the Counsel for
Discipline of the Nebraska Supreme Court.
   On April 16, 2013, respondent filed a voluntary surren-
der in which he stated that he is aware that the Counsel for
Discipline is currently investigating the events surrounding
his convictions in Kansas. Respondent further stated that
he does not contest the truth of the suggested allegations
   Nebraska Advance Sheets
28	286 NEBRASKA REPORTS



being made against him. Respondent further stated that he
freely, knowingly, and voluntarily waived his right to notice,
appearance, or hearing prior to the entry of an order of dis-
barment and consented to the entry of an immediate order
of disbarment.
                          ANALYSIS
   Neb. Ct. R. § 3-315 of the disciplinary rules provides in
pertinent part:
         (A) Once a Grievance, a Complaint, or a Formal
      Charge has been filed, suggested, or indicated against a
      member, the member may voluntarily surrender his or
      her license.
         (1) The voluntary surrender of license shall state in
      writing that the member knowingly admits or knowingly
      does not challenge or contest the truth of the suggested
      or indicated Grievance, Complaint, or Formal Charge
      and waives all proceedings against him or her in connec-
      tion therewith.
   Pursuant to § 3-315 of the disciplinary rules, we find that
respondent has voluntarily surrendered his license to practice
law and knowingly does not challenge or contest the truth of
the suggested allegations made against him. Further, respond­
ent has waived all proceedings against him in connection
therewith. We further find that respondent has consented to the
entry of an order of disbarment.
                         CONCLUSION
   Upon due consideration of the court file in this matter, the
court finds that respondent has stated that he freely, know-
ingly, and voluntarily admits that he does not contest the
suggested allegations being made against him. The court
accepts respond­nt’s voluntary surrender of his license to
                  e
practice law, finds that respondent should be disbarred, and
hereby orders him disbarred from the practice of law in the
State of Nebraska, effective immediately. Respondent shall
forthwith comply with all terms of Neb. Ct. R. § 3-316 of
the disci­ linary rules, and upon failure to do so, he shall be
         p
subject to punishment for contempt of this court. Accordingly,
                 Nebraska Advance Sheets
	        STATE EX REL. COUNSEL FOR DIS. v. STEPHENSON	29
	                       Cite as 286 Neb. 27

respondent is directed to pay costs and expenses in accord­
ance with Neb. Rev. Stat. §§ 7-114 and 7-115 (Reissue
2012) and Neb. Ct. R. §§ 3-310(P) and 3-323 of the discipli­
nary rules within 60 days after an order imposing costs and
expenses, if any, is entered by the court.
                                     Judgment of disbarment.